608 So. 2d 862 (1992)
ROYAL CARIBBEAN CRUISES, LTD., Appellant,
v.
Ariston PAYUMO, Appellee.
No. 91-3056.
District Court of Appeal of Florida, Third District.
October 20, 1992.
Rehearing Denied December 15, 1992.
Canning Murray & Peltz and Robert D. Peltz, Miami, for appellant.
Rivkind & Pedraza and Brett Rivkind, Miami, for appellee.
Before BARKDULL, HUBBART and FERGUSON, JJ.
PER CURIAM.
This is an appeal from a nonfinal order denying defendant Royal Caribbean Cruises, Ltd.'s motion to dismiss the plaintiff Ariston Payumo's action for Jones Act negligence [46 U.S.C.App. § 688 (1985)] and unseaworthiness under United States Maritime Law. The action arose out of certain personal injuries sustained by the plaintiff, a Filipino seaman, when he slipped and fell aboard the defendant's vessel while in the Bahamas. Contrary to the defendant's arguments, we agree with the trial court that the action was not barred by improper venue, forum non conveniens, or lack of subject matter jurisdiction, based on the controlling authority of Rojas v. Kloster Cruise, A/S, 550 So. 2d 59 (Fla. 3d DCA 1989), rev. denied, 562 So. 2d 346 (Fla. 1990), *863 because the defendant's principal place of business and base of operations was, as in Rojas, Dade County, Florida. We have not overlooked and have carefully considered the defendant's contrary contentions upon this appeal, but are not persuaded thereby.
Affirmed.